The undersigned have reviewed the Order based upon the proceedings before Deputy Commissioner Taylor.  As the appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives, the Full Commission affirms the Order of the Deputy Commissioner dismissing plaintiff's claim.
***********
Based upon all the competent evidence of record, the Full Commission makes the following additional:
 FINDINGS OF FACT
1.   Plaintiff failed to appear for the scheduled hearing before the Deputy Commissioner in this case.
2.   Plaintiff has not presented the Commission with any evidence to support her allegations.
***********
The foregoing findings of fact engender the following additional:
 CONCLUSIONS OF LAW
1.   Plaintiff has failed to prosecute her case before the Commission; therefore, it must be dismissed.  N.C.I.C. Rule 613.
***********
The foregoing stipulations, findings of fact and conclusions of law engender the following:
 ORDER
1.   Plaintiff's claim must be and is hereby dismissed without prejudice.
2.   The parties shall share the costs.
This the ___ day of September, 1999.
S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ RENEE C. RIGGSBEE COMMISSIONER
S/_____________ LAURA KRANFELD MAVRETIC COMMISSIONER